Citation Nr: 0017242	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  91-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972.

This case was returned to the Board of Veterans' Appeals 
(Board) on appeal from a remand dated in June 1995.  The 
requested development has been completed to the extent 
possible and the case has been returned for appellate review.  
This appeal originates from a decision dated in August 1990, 
by the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that appellate jurisdiction has only been 
established for the issue of entitlement to service 
connection for the cause of the veteran's death as listed on 
the title page of this decision.  Any additional adjudicatory 
actions by the RO as reflected within the April 2000 
Supplemental Statement of the Case have not been perfected 
for appeal.


FINDING OF FACT

There is no competent evidence of record to relate any 
service-connected disability or incident of service to the 
cause of the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The appellant, the veteran's mother, argues that the 
veteran's sepsis which was considered to be due to 
necrotizing bronchopneumonia as a consequence of intravenous 
drug use, was causally related to the service-connected PTSD.  
She contends that the veteran used drugs as a result of his 
service-connected psychiatric disorder and therefore 
entitlement to service connection for the cause of his death 
is warranted.  However, she has not provided any competent 
evidence to establish the alleged relationship between the 
drug use and the service-connected psychiatric disorder.  In 
fact, the record reflects findings to the contrary.  In July 
1993, a board of three VA psychiatrists reviewed the 
veteran's medical records and claims folder and concluded 
that the veteran's dependency on heroin and cocaine was not 
the consequence of his service-connected psychiatric 
disorder.  There is no additional competent evidence of 
record to suggest that the veteran's illicit drug abuse was 
related in any way to his service-connected disability.  In 
the absence of this required nexus evidence, the appellant's 
claim fails to meet the threshold pleading requirement of a 
well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between the veteran's intravenous drug use and his service-
connected PTSD are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), she is 
not competent to determine that the etiology of a disability 
is related to any specific incident or event or any other 
disorder.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  As noted above, there is no medical evidence of 
record to support the appellant's assertions regarding this 
relationship.

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or any incident therein because the cause of the veteran's 
death and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this regard, the Board remanded this case to the RO in an 
effort to obtain additional records including the veteran's 
terminal hospitalization records.  The appellant was also 
provided the opportunity to submit any additional argument 
and/or evidence in support of her claim.  In view of these 
actions, the Board concludes that VA met its obligations 
under 38 U.S.C.A. § 5103(a).  See Hensley v. West, No. 99-
7029 (Fed. Cir. May 12th, 2000)(Where the U.S. Court of 
Appeals for the Federal Circuit noted that the Department's 
current regulations indicate an intent to assist veterans in 
developing their claims as much as possible before deciding 
whether the claims are well grounded, and the VA has 
frequently provided at least some assistance to claimants 
whose claims have not yet been deemed well grounded.)



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

